DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 7-13 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding independent claim 7, the closest prior art (US 2018/0154635) taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim. The prior art fails to teach a combination of limitations of “forming a second protective layer on the circuit layer, the two electrode circuits and the removal structure; removing a partial second protective layer, the removal structure and a partial substrate from an upper surface, corresponding to the removal structure, of the second protective layer; removing a partial substrate corresponding to the ultrasonic body from a lower surface of the substrate to the upper surface of the substrate to expose a lower surface of the ultrasonic body; and forming a base material on the lower surface of the substrate, such that a space is formed between the lower surface of the ultrasonic body and an upper surface of the base material”, as recited specifically in the independent claim 7.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZM A PARVEZ/Examiner, Art Unit 3729        
               
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729